SiebecKee, I.
It is obvious that defendant’s letter of October 11, 1901, offering to purchase plaintiff’s interest in the lands, referred to prior negotiations which formed the basis of the offer. A reference to these negotiations shows that defendant’s offer rested on an understanding that plaintiff’s interest in the lands and timber amounted to absolute ownership. It also appears that plaintiff in these prior negotiations asserted that it owned the fee to the land in section 29 and owned a three-fourths interest in the timber in section 33, while in fact its interest in the timber on section 33 was only a license to cut and remove the timber within three years.
*155Tbe offer and. tbe acceptance in tbe letters must be interpreted and applied in tbe light of tbe facts as understood by tbe parties. "Wben so considered it is manifest tbat the minds; of tbe parties never met upon tbe terms of an agreement for the purchase and sale of plaintiff’s actual interest in the-premises. Tbe offer of tbe defendant referred to an interest, in plaintiff as set out in the prior negotiations between tbe parties, while plaintiff asserts tbat its acceptance embraced only sucb interest as it actually owned. Under these circumstances tbe transaction does not show an agreement as plaintiff avers. It is fundamental to a valid contract that tbe minds of tbe parties meet and agree upon its terms. The-minds of tbe parties to this transaction did not come to an agreement on tbe subject of tbe interest in tbe property to be-embraced in tbe contract, and hence no contract was made-for tbe sale and transfer of plaintiff’s interest in tbe property. Tbe bolding of tbe trial court to tbat effect is correct..
By the Court. — -Judgment affirmed.